Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presenting for examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 3/12/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-22 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Furthermore, the prior art of record does not teach a semiconductor storage device including “a control circuit configured to control the word line driver and the bit line driver to execute a writing sequence in which a loop 
Each dependent claim (claims 2-22) inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Closest prior art, US-20210407604 (Yabe), disclose a control circuit (150) for verifying whether memory cells programmed by using a verification technique that is portion of a set of verification techniques to verify the data states of a set of memory cells on a selected word line. 
US-20210202022 (Baraskar) and US-20190392893 (Yang) disclose various programming technics of program voltage is increased by a step size in each program loop, but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/March 11, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824